

116 HJ 43 IH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of the Treasury, the Department of Labor, and the Department of Health and Human Services relating to “Short-Term, Limited-Duration Insurance”.
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 43IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Ms. Castor of Florida (for herself, Ms. Barragán, Ms. Underwood, Mr. DeSaulnier, Ms. Moore, and Mr. Horsford) submitted the following joint resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the final rule of the Department of the Treasury, the Department of Labor, and the Department of Health and Human Services relating to Short-Term, Limited-Duration Insurance. 
That Congress disapproves the rule submitted by the Department of the Treasury, the Department of Labor, and the Department of Health and Human Services relating to Short-Term, Limited-Duration Insurance (published at 83 Fed. Reg. 38212 (August 3, 2018)), and such rule shall have no force or effect. 